PER CURIAM.
It having been conceded on the argument of these appeals that the issues of fact settled by the special term have been tried before a jury, and determined in favor of the plaintiff; that the trial has been completed before the special term, and a judgment of foreclosure upon the verdict of the jury and the decision of the special term has been entered, and the property sold; and that no appeal has been taken from the judgment,—the decision of these appeals should stand over until it -shall be determined whether ah appeal is taken from the final judgment. After that event either party has the right to move this court to decide or dismiss these appeals.